_



                                                                                             07/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0335


                                         OP 21-0335


 B.D. and J.D.,
                                                                                 JUL 2 0 2021
              Petitioners,                                                   Bovven Greenwood
                                                                           Clerk of Suprerne Court
                                                                              State of Montana
       v.
                                                                      ORDER
 THIRTEENTH JUDICIAL DISTRICT,
 YELLOWSTONE COUNTY,
 HONORABLE ROD SOUZA,Presiding,

              Respondent.


       Petitioners B.D. and J.D., via counsel, seek a writ of supervisory control to reverse
an order of the Thirteenth Judicial District Court, Yellowstone County, in Cause
Nos. DN-18-411 and DN-19-194, that denied their motions to intervene.
       The cases underlying this proceeding are two dependent neglect cases in which the
children have been placed in foster care and adjudicated Youths in Need of Care pursuant
to § 41-3-437, MCA. Petitioners maintain the District Court erred in concluding that
Petitioners, the foster parents of the youths who are the subject of those proceedings, are
not entitled to intervene in those matters under § 41-3-422(9)(b), MCA. Thus, they ask
this Court to take supervisory control over the District Court in these cases.
       Pursuant to Article VII, Section 2(2), of the Montana Constitution, this Court may
exercise supervisory control over other courts. The procedure for a petition for such writ
is found within M. R. App. P. 14. Pertinent to our disposition of the present petition,
M.R. App. P. 14(6) provides in part, "If a petition for an extraordinary writ or for a writ
of supervisory control is filed with respect to any proceeding pending in the district court,
the petition and any exhibits relating to a ruling of the district court must be served upon
the district judge against whose ruling it is directed and upon all parties."
       In this instance, Petitioners served their Petition upon the District Court, the
presiding Judge, and their own co-counsel. They failed to serve any of the parties to the
underlying case.
       Petitioners' failure to comply with the mandatory provisions of Rule 14(6) leaves
this Court without jurisdiction to entertain the matter. Mont. Power Co. v. Mont. Dep't of
Pub. Serv. Regulation, 218 Mont. 471, 479, 709 P.2d 995, 999 (1985)(holding that this
Court acquires no jurisdiction to entertain and determine an appeal if the mandatory
statutory provisions are not complied with)(citing In re Malick's Estate, 124 Mont. 585,
228 P.2d 963(dismissing an appeal where the appellant failed to serve notice of appeal as
required by statute)).
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone
County, Cause Nos. DN-18-411 and DN-19-194,and the Honorable Rod Souza, presiding.
       DATED this ZJD day ofJuly, 2021.




                                                                Justices

                                           2